ACCEPTED
                                                                                       01-15-00157-CV
                                                                                               427,208
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   2/9/2015 3:30:46
                                                                                  3/11/2015 4:20:24 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK



                                   NO. 427,208
                                                                      FILED IN
                                                               1st COURT OF APPEALS
MACKEY (“MACK”) GLEN PETERSON,              §      IN THE   DISTRICT     COURT
                                                                   HOUSTON,   TEXAS
PETERSON, Individually, Next Friend         §                  3/11/2015 4:20:24 PM
of RUBY PETERSON, DON LESLIE                §                  CHRISTOPHER A. PRINE
                                                                       Clerk
PETERSON, Individually and as Next          §
Friend, of RUBY PETERSON, and               §
LONNY PETERSON, Individually and            §
Next Friend of RUBY S. PETERSON,            §
                                            §
Plaintiffs,                                 §
                                            §
V.                                          §      HARRIS COUNTY, TEXAS
                                            §
CAROL ANNE MANLEY,                          §
DAVID PETERSON, SILVERADO                   §
SENIOR LIVING, INC., d/b/a Silverado        §
Senior Living – Sugar Land,                 §
                                            §
Defendants.                                 §      129TH JUDICIAL DISTRICT


                              NOTICE OF APPEAL

TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
FIRST AND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:

       NOW COME, MACKEY GLEN PETERSON, TONYA PETERSON, DON

LESLIE        PETERSON,   CAROL PETERSON,            and    LONNY PETERSON

(“Plaintiffs”), by and through undersigned counsel, and file their Notice of Appeal

pursuant to TRAP Rule 25.1, and would show the Court as follows:




                                        1
1     MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE

PETERSON, CAROL PETERSON, and LONNY PETERSON desire to Appeal

from the following Orders:

      A     Order granting Silverado Senior Living, Inc. d/b/a Silverado Senior

            Living – Sugar Land's Rule 91a motion to dismiss;

      B     Order denying motion to reconsider 91a motion to dismiss and motion

            for sanctions, signed on January 9, 2015;

      C     Order granting application for attorney's fees pursuant to Rule 91a

            Order entered on November 10, 2014, signed on January 9, 2015;

      D     Order granting Silverado's first amended plea to the jurisdiction,

            signed on January 9, 2015;

      E     Order granting Silverado's 91a motion to dismiss Plaintiffs' breach of

            trust and/or breach of fiduciary duty, signed on January 9, 2015;

            in Cause No. 427,208 and/or No. 427,208-401 styled MACKEY

            GLEN PETERSON; TONYA PETERSON, Individually and as Next

            Friend of RUBY PETERSON; DON LESLIE PETERSON; CAROL

            PETERSON, Individually and as Next Friend of RUBY PETERSON;

            and LONNY PETERSON v. CAROL ANNE MANLEY, DAVID

            PETERSON, SILVERADO SENIOR LIVING, INC., d/b/a Silverado




                                         2
              Senior Living – Sugar Land, pending in Probate Court No. One, Harris

              County, Texas.

2      The dates of the Orders appealed from are November 10, 2014 and January

9, 2015.

3      MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE

PETERSON, CAROL PETERSON, and LONNY PETERSON desire to appeal.

4      MACKEY GLEN PETERSON TONYA PETERSON, DON LESLIE

PETERSON, CAROL PETERSON, and LONNY PETERSON desire to appeal to

the First or Fourteenth Court of Appeals, Houston, Texas.

5      MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE

PETERSON, CAROL PETERSON, and LONNY PETERSON are the parties

filing this appeal.

6      This Notice of Appeal is being served on all parties to the court's Orders.

       WHEREFORE, MACKEY GLEN PETERSON, TONYA PETERSON,

DON LESLIE PETERSON, CAROL PETERSON, and LONNY PETERSON

hereby file this notice of appeal. They also claim such further relief to which they

may be justly entitled.




                                          3
                                       Respectfully submitted,

                                      Philip M. Ross
                                      SBN 17304200
                                      1006 Holbrook Road
                                      San Antonio, Texas 78218
                                      Phone: 210/326-2100
                                      Email: ross_law@hotmail.com
                                  By: /s/ Philip M. Ross
                                       Philip M. Ross
                                      Attorney for MACKEY GLEN
                                      PETERSON, TONYA PETERSON,
                                      DON LESLIE PETERSON, CAROL
                                      PETERSON, and LONNY PETERSON

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was e-
filed and sent by email or electronic delivery by agreement to:
Josh Davis
Lewis Brisbois Bisgaard & Smith, LLP
Weslayan Tower, Suite 1400
24 Greenway Plaza
Houston, TX 77046

on February 9, 2015.

                                       /s/ Philip M. Ross
                                       Philip M. Ross




                                         4